Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim(s) 1 appears generic to the following disclosed patentably distinct species:
Species 1, disclosed in fig 3 (wherein the distinct features of the species are discussed in at least page 4, line 10 - page 5, line 16 of the Specification),
Species 2, disclosed in fig 4 (wherein the distinct features of the species are discussed in at least page 5, line 24 - page 5, line 26 of the Specification),
Species 3, disclosed in fig 5 (wherein the distinct features of the species are discussed in at least page 7, line 22 - page 8, line 2 of the Specification),
Species 4, disclosed in fig 6 (wherein the distinct features of the species are discussed in at least page 8, line 3 - page 8, line 10 of the Specification),
Species 5, disclosed in fig 7 (wherein the distinct features of the species are discussed in at least page 5, line 27 - page 6, line 19 of the Specification),
Species 6, disclosed in fig 8 (wherein the distinct features of the species are discussed in at least page 6, line 20 - page 7, line 5 of the Specification),
Species 7, disclosed in fig 9 (wherein the distinct features of the species are discussed in at least page 7, line 6 - page 7, line 15 of the Specification). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In particular, the claims recite limitations to the different disclosed species. Each configuration is treated as distinct (unless otherwise noted by Applicant) and requires different field of search including different classes/subclasses and employing different search strategies and search queries to the differing telehandler powertrain configurations as illustrated and discussed in the portions of the disclosure as noted above. These varying configuration, absent a showing by Applicant that they are all obvious variants, create a search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618